Citation Nr: 1738636	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Winifred Cannon, Attorney


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1980 to May 1982 in the United States Navy.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sinusitis is attributable to active duty.

2.  The Veteran's sleep apnea is attributable to active duty.

3.  The Veteran's posttraumatic stress disorder is attributable to active duty. 


CONCLUSION OF LAW

1.  The criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).

2.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).

3.  The criteria for service connection for posttraumatic stress disorder are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.
 
II.  Service Connection

Service connection shall be granted for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

i.  Service Connection for Sinusitis and Sleep Apnea

Service treatment records show that the Veteran sought treatment on several occasions for sore throat and nasal discharge.  Diagnoses were tonsillitis and viral pharyngitis.  In a May 1982 discharge medical history questionnaire, the Veteran reported a history of asthma, shortness of breath, and frequent trouble sleeping, but denied sinusitis and chronic or frequent colds.  The examiner noted no sinus abnormalities and did not comment on the history reports.   

Review of the Veteran's VA treatment records from 2009 and 2010 reveals sinusitis as a disability that was considered an active problem during the pendency of this appeal.  Additionally, a treating VA nurse practitioner noted in an October 2016 disability benefits questionnaire (DBQ) that a December 2009 VA X-ray confirmed maxillary sinusitis.  The Board notes that the Veteran's claim file appears to be missing years of VA treatment records and that such an X-ray, or related report, is not currently of record.  However, the nurse practitioner is competent to report what she observed in the Veteran's VA medical record.

Similarly, the treating nurse practitioner noted the Veteran was diagnosed with sleep apnea which was verified via a sleep study in April 2010.  This sleep study report is of record and confirms the Veteran was diagnosed with obstructive sleep apnea.

In the October 2016 DBQ, the nurse practitioner (NP) opined that the Veteran's "diagnoses of sinusitis and sleep apnea are more likely than not to be related to his service of active duty in the US Navy."  The examiner based this on the Veteran's complaints during his time in service as evidenced by his sick call visits, the Veteran's December 2010 statement in which he reported shipmate complaints about his snoring and telling him to sleep on his stomach, the X-ray and sleep study addressed above, and the Veteran's report of having in-service difficulty sleeping, as noted on his Report of Medical History at discharge.  The NP did not elaborate on why the clinic encounters in service necessarily suggested the onset of a chronic sinus disorder or how the current disorder was caused by the encounters in service.  

As the October 2016 opinion is the only one of record addressing the etiology of the sinus and sleep apnea disorders, is supported to some extent by the medical evidence of record, and resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea and sinusitis is warranted.



ii.  Service Connection for Posttraumatic Stress Disorder

The requirement that a Veteran have a current disability before service connection may be awarded for that disability is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

July 2010 VA medical records reveal the Veteran was receiving treatment for PTSD during the pendency of this appeal.  The records show that the Veteran earned a doctorate degree in psychology and was employed as an assistant professor at a university but resigned for reasons related to mental health.  On VA examination in January 2015, the Veteran was found to not have a current diagnosis of posttraumatic stress disorder (PTSD).  The examiner noted that it was possible that the Veteran had PTSD at some point in his life, but that he did not currently meet the diagnostic criteria for PTSD or any other psychiatric disorder.  On the other hand, a May 2017 VA DBQ signed by a physician reveals the Veteran is currently diagnosed with PTSD, as well as major depressive disorder which the examiner found to be attributable to the Veteran's PTSD.   

The latter examiner found that the Veteran has two in-service stressors that support the diagnosis of PTSD.  The Board notes that the Veteran's service treatment records directly support at least one of these stressors.  One stressor the Veteran reported was having a loaded pistol pulled on him by a fellow sailor and being hit over the right eye with the weapon.  The Veteran's service treatment records due reflect treatment in January 1982 after the Veteran reported being hit by a roving sentry's weapon in the right eye, after the two were arguing.  In a May 1982 medical history questionnaire, the Veteran reported that he was "pistol whipped" in the argument.  

The May 2017 examiner opined the Veteran has suffered with PTSD since 1981 and the Veteran's current chronic PTSD symptoms are "directly related to his service on active duty in the U.S.Navy as a result of direct exposure to two traumas; a perceived sexual trauma (MST) and a threat of dying by a loaded 45 pistol at point blank range."  The examiner noted the Veteran's past attempts to regulate his symptoms and that he has been seen over the past seven years by three different providers at the same VA facility.

As the May 2017 opinion is the only one of record addressing the etiology of the psychiatric disorder, is supported by medical evidence of record, and resolving all doubt in favor of the Veteran In light of the above, service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for sinusitis is granted.

Service connection for sleep apnea is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


